Eish, C. J,
1. In view of the fact that the accused in his statement to the jury ádmitted that he shot the decedent, it was not cause for a new trial, that the court refused to exclude the evidence of a witness for the State, who on direct examination stated that the accused shot the decedent, but on cross-examination testified that she did not see the shooting, but narrated circumstances which strongly tended to show that the accused did it.
2. The instructions excepted to which related to the evidence were not erroneous upon the ground that the court did not in the same connection refer to the prisoner’s statement, the court having elsewhere in the charge instructed the jury in the language of the statute as to the ■law of the prisoner’s statement.
3. The other exception to the charge was not hurtful to the accused, even though the hypothesis was based upon the evidence rather than on the statement of the accused.

Judgment affirmed.


All the Justices concur.